Citation Nr: 0821846	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  04-04 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for fibromyalgia.

2. Entitlement to service connection for an acquired 
psychiatric disorder.

3. Entitlement to an increased disability rating for internal 
derangement of the right knee, currently evaluated as 30 
percent disabling.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to 
February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April 2001 and October 2002 rating 
decisions.

In March 2008, the veteran indicated that he had filed a 
claim for service connection for a hip disability secondary 
to his right knee disability.  It is noted that this claim 
was previously denied by a May 2004 rating decision.  
However, as this claim to reopen has not yet been 
adjudicated, it is referred to the RO for appropriate action.  
In addition, a July 2006 statement appears to raise a claim 
for service connection for phlebitis.  This also is referred 
to the RO for appropriate action.  

Since the outcome of the TDIU claim could turn on whether the 
veteran's psychiatric condition is related to service, 
resolution of this matter must be deferred until the claim 
regarding the veteran's psychiatric condition is decided.

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's right knee disability includes arthritis, 
and was productive of non-compensable limitation of motion 
from December 2000, and limitation of extension to 10 degrees 
since September 2006.   

2.  The objective medical evidence has failed to show any 
instability in the veteran's right knee. 

3.  The medical evidence of record fails to relate the 
veteran's fibromyalgia to his time in service.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 30 percent for right 
knee instability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 
(DC) 5257 (2007).

2.  Criteria for a separate 10 percent rating for arthritis 
of the right knee with limitation of motion have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, DCs 5003, 5010, 5260, 5261 (2007).

3.  Criteria for service connection for fibromyalgia have not 
been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.



Fibromyalgia

The veteran asserts that his currently diagnosed fibromyalgia 
had its onset in service.  However, while the evidence of 
record confirms that the veteran has fibromyalgia, it fails 
to support the veteran's assertion that the fibromyalgia is 
related to his sixteen months in service.

On his separation physical in October 1986, the veteran 
indicated that he was in good health with the exception of 
his knee problem.  The veteran did note that he had swollen 
or painful joints and he indicated that he had 
arthritis/rheumatism/ bursitis; however, the examiner 
indicated that these complaints were related to his right 
knee; and the veteran denied other significant medical 
problems.

A decade and a half removed from service, in February 2002, 
the veteran presented for treatment with multiple muscle 
complaints, but all workups were negative including bone 
scan, emg/ncv, ana, rh factor, and sed rate.  It was unknown 
whether the veteran had fibromyalgia or a neuromuscular 
disease.

In April 2002, the veteran testified at a hearing before the 
RO that his knee condition was not so much his problem 
because the pain had spread all through his hips, his 
shoulders, and the back of his neck.  The veteran stated that 
doctors believed he had fibromyalgia.

A VA treatment record from September 2002 notes the diagnosis 
of fibromyalgia.

In September 2003, the veteran underwent a VA examination for 
his fibromyalgia.  The examination revealed a very muscular 
male, particularly in the upper extremities.  The examiner 
noted that the veteran had a history of fibromyalgia, but at 
the time of the examination the veteran had pain all over his 
body, which the examiner opined might have been more 
compatible with psychogenic rheumatism.  The examiner also 
noted that the veteran had a history of noncompliance with 
recommended therapy.  

The veteran testified at a hearing before the Board in June 
2005 that he was first diagnosed with fibromyalgia in 2001 or 
2002.  He indicated that a doctor had initially indicated 
that it was related to his knee pain, but he believed that 
this opinion and been contradicted by more recent medical 
opinions that attributed his pain to psychogenic rheumatism. 

As the veteran's assertions (as a lay person) are 
insufficient to provide the requisite nexus between current 
fibromyalgia and service, VA provided the veteran a VA 
examination in August 2007.  The examiner indicated that a 
review of the veteran's claims file, including his service 
medical records, failed to show that the veteran was treated 
for fibromyalgia in the service, although the veteran 
reported having had muscle pain since his time in service.  
The examination revealed tenderness in almost any place the 
veteran was touched.  The examiner indicated that the veteran 
likely did have fibromyalgia as was diagnosed in 2002.  
However, the examiner opined that the veteran's fibromyalgia 
was not caused by, nor did it begin during, his military 
service.  The examiner also indicated that it was less likely 
than not that the veteran's fibromyalgia was related to the 
veteran's service connected right knee disability.

As such, the medical evidence of record has failed to link 
the veteran's fibromyalgia to his time in service, and 
therefore the criteria for service connection have not been 
met.  Accordingly, the veteran's claim is denied.

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's right knee is currently rated as 30 percent 
disabling under 38 C.F.R. § 4.71a, DC 5257.  Following his 
being paroled in August 2000, the veteran submitted a claim 
requesting that his disability rating be increased.

Under DC 5257, a 30 percent rating is assigned for severe 
recurrent subluxation or lateral instability of the knee.  A 
30 percent rating is the highest rating assignable for 
instability of a knee, and thus a rating in excess of 30 
percent is not available based on instability of the knee.

However, in addition to a rating for instability, a rating 
based on limitation of motion and arthritis must also be 
considered.

Under DC 5003, arthritis when substantiated by x-rays, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. §  4.71a, DC 5010, Note (1).

In this case, an MRI of the veteran's right knee in October 
2001 revealed mixed degeneration, osteoarthritis, loose 
bodies, and chondromalacia.  As such, the range of motion of 
the veteran's right knee should be considered.   

Under 38 C.F.R. § 4.71a, DC 5260, a noncompensable rating is 
assigned when flexion is limited to 60 degrees; a 10 percent 
rating is assigned when flexion is limited to 45 degrees; and 
a 20 percent rating is assigned when flexion is limited to 30 
degrees.  Under DC 5261, a noncompensable rating is assigned 
when extension is limited to 5 degrees; a 10 percent rating 
is assigned when extension of the leg is limited to 10 
degrees; and a 20 percent rating is assigned when extension 
is limited to 15 degrees.  Normal range of motion in the knee 
is from 0 to 140 degrees.

The veteran was provided with a VA examination in December 
2000 at which he demonstrated range of motion from 0 to 130 
degrees in his right knee.  In August 2001, the veteran again 
demonstrated range of motion from 0 to 130 degrees.
 
At a VA examination in December 2001, the veteran complained 
about a constant 10/10 pain which awoke him from sleep and 
forced him to a life of crime.  He also reported occasional 
swelling, but did not use any walking aid.  He had a mild 
antalgic gait on the right.  The veteran demonstrated range 
of motion in his right knee from 0 to 135 degrees.  The 
examiner commented that while the veteran was somewhat 
dramatic at the examination, he did seem to be having 
significant difficulty secondary to his right knee pain.

The veteran underwent a VA examination of his knee in August 
2003 at which he reported pain, weakness, stiffness, 
swelling, and episodes of giving way.  The examiner indicated 
that there was some pain on range of motion testing that 
could conceivably further limit the functioning of the 
veteran's knee, but the examiner was unable to speculate as 
to the amount.  On examination, the veteran was in no acute 
distress; he had active range of motion from 5-90 degrees and 
passive range of motion from 0-105 degrees.  The veteran had 
painful motion after 65 degrees of flexion and in his last 10 
degrees of extension.  

In April 2005 the veteran demonstrated range of motion in his 
right knee from 0 to 110 degrees.

The veteran underwent a VA examination in February 2005 at 
which he was noted to wear an ACL brace on top of a neoprene 
sleeve.  The veteran had range of motion in his right knee 
from 5-95 degrees.  The veteran's knee was stable to varus 
and valgus stress.  The examiner indicated that there was 
pain with range of motion testing that could conceivably 
further limit the veteran's functioning as described.

Throughout the course of his appeal, the veteran has 
generally shown non-compensable limitation of motion.  While 
the limitation of motion was often minimal, the VA examiner 
in December 2001 stated that the veteran was having 
significant difficulty secondary to his right knee pain.  
This suffices as objective evidence of knee pain; which, when 
combined with the arthritis that was shown by MRI, meets the 
criteria for a 10 percent rating for arthritis of the right 
knee.

The Board must also consider whether a rating in excess of 10 
percent is warranted based on limitation of motion of the 
knee.  The veteran has not shown a more compensable 
limitation of motion in his right knee as he consistently 
displayed flexion in excess of 60 degrees and extension to at 
least 5 degrees.  Nevertheless, the rating criteria directs 
that functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 must also be considered in 
evaluating an orthopedic disability.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In this case, several 
examiners have acknowledged that the motion of the veteran's 
knee is impaired by pain.  For example, at his VA examination 
in August 2003, the veteran had painful motion in his last 10 
degrees of extension.  Taking the DeLuca factors into 
account, this would be sufficient to warrant a 10 percent 
rating based on limitation of extension.  However, a rating 
in excess of 10 percent has not been shown, as even with 
painful motion taken into account, the veteran still had pain 
free flexion to 65 degrees and pain free extension to 10 
degrees.  

Therefore, a 10 percent rating, but no more, for limitation 
of motion of the right knee is granted.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Additionally, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.

In the present case, notice was provided by a letter dated in 
March 2006, as well as by the notice of the rating decision, 
statement of the case and supplemental statements of the 
case.  Although not provided a single document, these 
communications taken together contained the information the 
veteran would need to effectively participate in the claims 
process.  Indeed, he also has been represented by a service 
organization for nearly 6 years and the veteran's numerous 
communications reflect his meaningful participation in the 
claim.  

VA treatment records and service medical records have been 
obtained.  The veteran was also provided with several VA 
examinations (the reports of which have been associated with 
the claims file).  Additionally, the veteran testified at a 
hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.




ORDER

A rating in excess of 30 percent for right knee instability 
is denied.

A 10 percent rating for arthritis of the right knee is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

Service connection for fibromyalgia is denied.


REMAND

The veteran contends that he has a psychiatric disorder that 
had its onset while he was in service.  The veteran testified 
at an April 2002 hearing before the RO that he had been 
receiving treatment for a mood disorder; and he testified at 
a hearing before the Board in June 2005 that he first started 
having mood problems before he ever joined the military.  He 
believes that VA failed to recognize his mental problems both 
were present in service and were caused by his service 
connected knee problems. 

The veteran has been diagnosed with a number of psychiatric 
disorders in both Axis I and Axis II throughout the course of 
his appeal.  However, given the numerous diagnoses and 
conflicting etiologies, a remand is necessary to obtain a 
clarifying psychiatric opinion.

The veteran's service medical records show that around 
separation, (October 1986), the veteran indicated that he had 
nervous trouble and depression/excessive worry.  The medical 
officer found that this was anxiety that was secondary to 
unit stress and performance criticism.  The veteran denied 
other significant medical problems.  The veteran's physical 
in October 1986 found him to be psychiatrically normal.

The veteran underwent a VA psychiatric examination in 
September 2003 at which he was diagnosed with a mood disorder 
due to his general medical condition.  There was also alcohol 
and marijuana abuse noted; and the examiner felt that a 
personality disorder might be associated with his mood 
disorder, but the concurrent alcohol and drug abuse was 
clouding the symptoms.  Additional testing was recommended, 
although it does not appear to have been accomplished.  

The veteran had a mental health consultation in April 2005 
where it was noted that he could not take the medication he 
needed to overcome his depression and anxiety because of the 
recreational drugs and alcohol that he uses.  The veteran was 
diagnosed with polysubstance abuse, depression (not otherwise 
specified), and antisocial personality disorder.

The veteran underwent a VA examination in April 2006 where 
the examiner noted that the veteran had several children at 
time of entry into the military but denied having any 
dependents, which he stated was a trait associated with 
antisocial personality disorder.  The examiner indicated that 
a drug screen returned positive for cocaine and cannabis.  
The examiner diagnosed the veteran with polysubstance 
dependence.  The examiner indicated that a review of the 
veteran's history shows evidence of dysfunction prior to the 
military, and the veteran was noted to have had virtually no 
abstinence from substances since his release from the 
military (aside for his incarcerations).  The examiner 
indicated that at this point there was no way to separate out 
the veteran's chronic dysphoria and dysfunction from that 
related to substance use; and a formal diagnosis of any non-
substance abuse related diagnosis would take an extended 
period of abstinence to assess further.  As such, the 
examiner found that the veteran's current complaints of 
dysphoria and anxiety could not be attributed to his time in 
the military.

In June 2007, a VA psychiatrist examined the veteran and 
concluded that substance induced mood disorder should replace 
depression, as nothing she saw would suggest an anxiety 
disorder.

The veteran underwent another VA examination in August 2007, 
the report of which was unsigned by the examiner.  The 
veteran was noted to be extremely difficult to examine.  He 
began his examination stating that all of his problems were 
secondary to both the way he had been mistreated by the 
military and the way he had been mistreated by the VA.  The 
examiner noted that over the years the veteran had been 
variously diagnosed with a mood disorder secondary to 
substance abuse, with substance abuse problems, with 
depression, and with a pain disorder associated with both 
physical and psychological factors.  The examiner found that 
the veteran's Axis I diagnosis, whatever it was, was 
relatively mild.  Of a far greater concern was the fact that 
the veteran very likely had an Axis II condition that greatly 
complicated his functioning.  The examiner found it was 
difficult to determine when the veteran's mental conditions 
began.  He noted that the veteran had at least one arrest and 
one suspension prior to his high school graduation and a 
number of arrests following his military career.  The 
examiner also noted that it appeared that the veteran had 
some problems dealing with authority in the military, and he 
stated that it was more likely than not that the veteran's 
pain disorder had its origin in the service.

Since that examination, VA treatment records have generally 
attributed the veteran's current psychiatric condition, 
whatever it might be, to substance abuse.  For example in 
November 2007 the veteran was diagnosed with polysubstance 
dependence, but no other Axis I diagnoses were listed, and an 
impression as to Axis II was deferred. 

Given the fact that the more recent treatment records have 
not found a psychiatric disorder that is not substance 
related, further clarification and a reconciliation of the 
various diagnoses is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records from November 2007 to the present.

2.  Then, schedule the veteran for a VA 
psychiatric examination.  The examiner 
should be provided with the veteran's 
claims file and should fully review it.  
The examiner should perform any tests 
necessary and should then diagnose any 
current psychiatric disability.  As to 
each current Axis I diagnosis, the 
examiner should provide an opinion as to 
whether it is as likely as not (50 percent 
or greater) the psychiatric condition was 
either caused by or began during the 
veteran's military service; or was caused 
by his service connected right knee 
disability.  Any opinion should be 
supported by a complete rationale, 
acknowledging the earlier opinions of 
record.  

3.  When the development requested has 
been completed, the veteran's claim should 
be readjudicated.  If the claim remains 
denied, provide the veteran with a 
supplemental statement of the case and 
allow an appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


